UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 6, 2014 Bitcoin Shop, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 333-151252 26-2477977 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10020 Raynor Rd. Silver Spring, Maryland (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (248) 764-1084 TouchIT Technologies, Inc. 101 West Big Beaver Road Suite 1400 Troy, Michigan 48084 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure. Bitcoin Shop, Inc., formerly TouchIT Technologies, Inc., a Nevada corporation, made available on its website (investors.bitcoinshop.us) a power point presentation, in the form attached hereto as Exhibit 99.1, and which is incorporated herein by reference. The information disclosed under this Item7.01, including Exhibit99.1 hereto, is being furnished and shall not be deemed“filed”for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as expressly set forth in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits. The following is filed as an Exhibit to this Current Report on Form 8-K. Exhibit No. Description Bitcoin Shop, Inc. Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BITCOIN SHOP, INC. Dated: February 7, 2014 By: /s/ Charles W. Allen Charles W. Allen Chief Executive Officer
